OFFICE DU NIGER REPUBLIQUE DU MALI
DIRECTION GENERALE Un Peuple-Un But-Une Foi

CONTRAT DE BAIL ORDINAIRE N°... 1... PDG - ON
ENTRE LES SOUSSIGNES

1ent - Monsieur Seydou Idrissa TRAORE
Agissant aux présentes au nom et pour le compte de :
L'OFFICE du NIGER, Etablissement Public à Caractère Industriel et Commercial, doté
de la personnalité morale et de l’autonomie financière, crée suivant la loi N° 94-004 du
09 mars 1994 et ayant son siège social à Ségou ;
En vertu des pouvoirs qui résultent de ses fonctions de Président Directeur Général dudit
Etablissement BP 106 Tél. : 2320 292
Ci-après dénommé dans le corps de l’acte
«LE BAILLEUR »
D'une part

2ent —- Monsieur Amadou Sanoussy DAFE, électronicien, né le 22 septembre 1961 à Gao,
fils de Keba et de Koumba SY, N°CI : 4841033-7A-2007, domicilié à Bamako, Faladiè Sema,
rue 816, porte 231, Tél : 220 96 64 / 924 62 72
Agissant aux présentes au nom et pour le compte de la Société dénommée PETROTECH -
ffn AGRO MALI SA au capital de 10 000 000 f cfa ayant son siège social à Bamako,
Avenue de l’'OUA, Immeuble Oumar Bah, et immatriculée au registre du commerce et
du crédit mobilier sous le N°MA/Bko/2007 B 2338/11/6/2007.
En vertu des pouvoirs qui résultent de ses fonctions de Directeur Général de ladite société.
Ci-après dénommé dans le corps de l’acte
«LE PRENEUR »
D'autre part

Lesquels ont, préalablement aux présentes exposé ce qui suit :

EXPOSE
Aux termes du décret N° 96-188/P-RM portant organisation de la gérance des terres affectées
à l'Office du Niger, le Gouvernement du Mali confie à ce service un mandat de gestion aussi
bien sur les terres aménagées que celles non encore aménagées, jugées utiles à sa mission. Ces
terres sont immatriculées au nom de l’Etat.
Le décret de gérance prévoit en son article 19, entre autres, le bail ORDINAIRE comme mode
d’exploitation des terres à l’Office du Niger.
De par sa fonction principale et centrale qui est d’assurer une gestion efficace et efficiente du
service de l’eau, l'Office du Niger veille à la croissance de la production et à la réalisation de
l’autosuffisance alimentaire. L’atteinte de ces objectifs demeure une gageure si ceux-ci ne
sont pas soutenus par une bonne politique de gestion des terres dont l’Office du Niger a la
gérance.
Ainsi, dans le souci de clarifier les droits et obligations de chacune des parties, gage de
stabilité, facteur déterminant de tout processus de développement, l'Office du Niger et
Monsieur Amadou Sanoussy DAFE, ont convenu d° établir, entre eux, le présent bail
ordinaire dont les termes et conditions suivent.

Ceci exposé, il est passé au contrat de bail ordinaire objet des présentes.
BAIL ORDINAIRE

ARTICLE 1” ° OBJET - DESIGNATION

L'Office du Niger, comme ci-dessus représenté, a, par le présent acte, donné, à titre de BAIL
ORDINAIRE, pour la durée ci-après indiquée, à Monsieur Amadou Sanoussy DAFE; le
terrain délimité suivant le plan annexé au présent bail et dont la désignation suit :

Désignation

Le domaine concerné, d’une contenance de dix mille (10 000) hectares en friche, est situé
dans le système hydraulique du Kareri.

Il est limité comme suit :

- au Nord par des terrains vagues ;
- au Sud par des terrains vagues ;
- à l’Est par des terrains vagues ;
- à l’Ouest par des terrains vagues.

ARTICLE 2 : - DUREE - RENOUVELLEMENT

Le présent bail est consenti et accepté pour une durée de TRENTE (30) années qui
commenceront à courir à compter de la date de signature des présentes.

Il sera renouvelable, indéfiniment, par période de trente (30) ans et par accord exprès des
parties à l’arrivée de chaque échéance.

Toutefois, la durée fera l’objet de révision conformément aux dispositions du décret qui sera
pris spécialement pour les terres agricoles.

ARTICLE 3 : DELAI DE MISE EN VALEUR

Les parties conviennent qu’un délai de trois (3) ans est accordé au PRENEUR pour
l’aménagement, à ses frais exclusifs ou par le biais d’un financement, de son domaine suivant
le projet d’étude de faisabilité établi à cet effet.

Ce délai ne pourrait être renouvelé qu’une seule fois par le BAILLEUR, et ce, après constat
de la réalisation d’au moins cinquante pour cent (50%) des investissements prévus
pendant les 3 premières années.

Dans le cas où les investissements n’atteignent pas cinquante pour cent (50%), le
PRENEUR aura une réduction sur son bail au prorata des superficies aménagées.

Le PRENEUR sera déchu de la possibilité de renouvellement, s’il n’a entrepris aucune
réalisation pendant les trois (3) premières années malgré une mise en demeure lui ayant été
faite par acte extrajudiciaire ;

Il est à préciser que ledit délai est compris dans la durée du bail.
ARTICLE 4 : DESTINATION DES LIEUX

Le présent bail est destiné exclusivement aux activités agricoles.

Le PRENEUR considérera la culture des oléagineux comme spéculation principale.
ARTICLE 5 : CHARGES ET CONDITIONS

Le présent bail est consenti sous les charges et conditions suivantes que le PRENEUR
s’oblige à exécuter, savoir ;

5.1 Etat des lieux

Le PRENEUR reçoit le domaine à l’état où il se trouve avec toutes les charges et servitudes
ont il est grevé, sans pouvoir de ce fait, prétendre à une indemnité de la part du BAILLEUR.

5.2 Jouissance

Il jouira du domaine loué suivant sa destination en respectant strictement la spéculation
principale choisie.

Il devra veiller au maintien des bornes et marques servant à la conservation des limites des
terres affermées.

Il s’engage et s’oblige à informer l'Office du Niger de toute autre activité qu’il entend
entreprendre pour la mise en valeur de son domaine.

5.3 Entretien des réseaux hydrauliques

Le PRENEUR entretiendra, à ses frais, les réseaux hydrauliques secondaires et tertiaires
desservant son domaine durant toute la période de la location.

Cet entretien sera effectué conformément aux normes techniques de l’Office du Niger.

5.4 Etiage

Le PRENEUR déclare, expressément avoir été informé par les services techniques de
l'Office du Niger que la fourniture d’eau ne pourrait être assuré correctement pendant
l’étiage.

En conséquence, les parties s’en remettront au calendrier hydrique établi à cet effet.
5.5 Visite des lieux

Le PRENEUR devra laisser, les services techniques de l’Office du Niger ou tout autre
personne mandatée par ce dernier visiter le domaine autant de fois que cela sera nécessaire
aux dates convenues, d'accord parties, en vue de permettre l'Office du Niger de s'assurer de
l’état d’entretien du réseau.

Ces visites devront intervenir sans gêner les travaux d’exploitation.
5.6 Survenance d’ennemis de cultures

En cas de survenance de maladies graves, d’ennemi de culture ou d’épizootie sur son
domaine, le PRENEUR s’oblige à prendre toutes les mesures appropriées pour la
circonstance et à informer l’Office du Niger.

Le BAILLEUR, lui, s’engage et s’oblige à :

- Assurer au domaine objet du bail une fourniture correcte de l’eau ;

- garantir au PRENEUR une jouissance paisible du domaine loué pendant toute la durée du
bail.

ARTICLE 6 : PAIEMENT DE LA REDEVANCE

Le présent bail est consenti et accepté moyennant le paiement de la redevance eau, payable
annuellement et au plus tard le 31 mars de l’année en cours.

Il est à préciser que le taux de la redevance est fixé par arrêté du Ministre de tutelle de
l'Office du Niger.

Le preneur acquittera à la caisse de la zone de production du Macina sa redevance au taux en
vigueur.

ARTICLE 7 : SOUS LOCATION

Le PRENEUR peut sous louer son domaine dans le respect strict des clauses contenues dans
le présent contrat.

Toutefois, la sous location ne pourra intervenir qu’après l’aménagement du domaine.

En cas de sous location, le PRENEUR répond, vis-à-vis de l’Office du Niger, du non
respect des clauses contractuelles ou de tout autre fait occasionné par ses sous-locataires.

ARTICLE 8 : DISSOLUTION DE LA SOCIETE
En cas de dissolution de la société avant l’expiration du bail, les ayants droits ont un délai
d’un (1) an à partir de la date de dissolution pour notifier à l'Office du Niger leur intention de

continuer ou de cesser l’exploitation.

A l’expiration de ce délai, l'Office du Niger se réserve le droit de prendre toutes dispositions
utiles.
ARTICLE 9: RESILIATION
La résiliation du présent bail peut résulter des conditions ci-après :

1. l’accord des parties ;

2. le non respect du délai d'aménagement, après une mise en demeure faite au
PRENEUR, par acte extrajudiciaire ;

3. le non entretien du réseau hydraulique secondaire et tertiaire desservant son domaine

après constat fait par les services techniques de l’Office du Niger et par acte

d’huissier ;

le non paiement de la redevance pendant une période de trois (3) années ;

le changement de vocation sans l’accord exprès de l’Office du Niger ;

la vente de tout ou partie du domaine objet du bail ;

cause d’utilité publique.

nnhes

En cas de non respect par le PRENEUR de l’une des conditions ci-dessus citées, l’Office
du Niger, peur résilier le bail après une mise en demeure.

ARTICLE 10: NOTIFICATION DE LA RESILIATION

La résiliation du contrat est notifiée au preneur par acte d’huissier.

ARTICLE 11 : RETRAIT

En cas de résiliation pour l’une des causes citées aux points 2,3, 4 et 5 de l’article 9 du
présent contrat, le domaine objet du bail est retiré au PRENEUR. L'Office du Niger ,
sur la base d’un rapport d’expertise établi par ses services techniques, le réattribuera à
un nouveau preneur, moyennant remboursement par celui-ci au PRENEUR défaillant,
du montant investi non amorti, assortie d’une pénalité de 10%.

ARTICLE 12 : INDEMNITE POUR CAUSE D’UTILITE PUBLIQUE

En cas de reprise pour cause d’utilité publique, une indemnité compensatrice du préjudice
subi sera accordée au PRENEUR.

ARTICLE 13: LITIGES

Tout litige découlant de l’interprétation ou de l’exécution des clauses du présent contrat sera
d’abord réglé à l’amiable. A défaut d’accord, il sera soumis au tribunal civil compétent.

ARTICLE 14: ACTE DE DEPOT - ENREGISTREMENT

Les parties décident de déposer l’original du présent contrat au rang des minutes d’un notaire
avec reconnaissance de signatures et d’écritures, pour y conférer l’authenticité.

Le présent contrat sera enregistré au Bureau des Domaines et du Cadastre de Ségou.
ARTICLE 15 : FRAIS

Tous les frais, droits et émoluments des présentes et ceux qui en seront la suite ou la
conséquence, seront à la charge du Preneur qui s’y oblige expressément.

ARTICLE 16 : ELECTION DE DOMICILE

Pour l'exécution des présentes et de leur suite, les parties font élection de domicile en leurs
adresses respectives indiquées ci-dessus.

FAIT A SEGOU, LE ............

LU ET APPROUVE LE PRESIDENT DIRECTEUR GENERAL
LE PRENEUR DE L'OFFICE DU NIGER
M Amadou Sanoussy DAFE M Seydou Idrissa TRAORE
